 1   CARTER C. WHITE, CSB # 164149
     KING HALL CIVIL RIGHTS CLINIC
 2   U.C. Davis School of Law
 3   One Shields Avenue, Building TB-30
     Davis, CA 95616-8821
 4   Telephone: 530.752.5440
     Facsimile: 530.752.5788
 5   ccwhite@ucdavis.edu
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     FELICIA THOMPSON, individually and              No. 2:18-cv-02422-WBS-KJN
12   as successor in interest of KEITH AUSTIN
     THOMPSON,                                     STIPULATION FOR EXTENSION OF TIME
13
                                                   TO AMEND COMPLAINT
                       Plaintiff,
14
            v.
15
     NARINDER SAUKHLA, M.D; RN
16   JOSEPH; RN PORTUGAL; RN NAIDOO;
     RN J. KIM; BETHLEHEM HAILE, M.D;
17   DOEs 1 through 20; KARIM EL-
     NOKRASHY, D.D.S.; MASARU
18   OSHITA, M.D.; RYAN DAVIS, M.D.;
     ROBERT JESINGER, M.D.; RN JOHN
19   CARSON; RN JESSICA ZYDEL;
     NORTHBAY HEALTHCARE
20   CORPORATION d/b/a NORTHBAY
     VACAVALLEY HOSPITAL; KIBRIYAA
21   TAAJWAR,
22                     Defendants.
23
        Pursuant to Local Rule 143 the undersigned stipulate and request that the Court enter an Order
24

25   extending the time for Plaintiff to amend her complaint by seven days, as follows:

26
        1. On November 9, 2018, Defendants El-Nokrashy, Haile, Joseph, Kim, Naidoo, Portugal,
27
            and Saukhla (State Defendants) moved to dismiss the complaint in this matter.
28
                                                     1
 1   2. Pursuant to Rule 15(a)(1)(B), Plaintiff has until November 30, 2018, to file an amended
 2      complaint.
 3
     3. The parties ask the Court to extend the deadline for the filing of Plaintiff’s Amended
 4
        Complaint to on or before December 7, 2018, an extension of seven days.
 5
     4. Good cause exists for this extension of time as Plaintiff is represented by the UC Davis
 6

 7      Civil Rights Clinic. The law school at UC Davis recently was essentially closed for the

 8      better part of two weeks due to excessive smoke from the nearby fires. In addition, the law

 9      students working on this case need a short extension to incorporate information provided
10
        to them by an expert witness.
11
        Dated: November 30, 2018              Respectfully Submitted,
12

13                                            /S/ Carter C. White

14
                                              Carter C. White
15                                            Attorney
16                                            Counsel for Plaintiff Felicia Thompson
17

18                                            /S/ Diana Esquivel

19                                            Diana Esquivel
                                              Deputy Attorney General
20
21                                            Counsel for Defendants El-Nokrashy, Haile, Joseph,
                                              Kim, Naidoo, Portugal, and Saukhla
22

23

24

25

26
27

28
                                                 2
 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7
     FELICIA THOMPSON, individually and             No. 2:18-cv-02422-WBS-KJN
 8   as successor in interest of KEITH AUSTIN
     THOMPSON,                                    ORDER FOR EXTENSION OF TIME TO
 9                                                AMEND COMPLAINT
                       Plaintiff,
10
            v.
11
     NARINDER SAUKHLA, M.D; RN
12   JOSEPH; RN PORTUGAL; RN NAIDOO;
     RN J. KIM; BETHLEHEM HAILE, M.D;
13   DOEs 1 through 20; KARIM EL-
     NOKRASHY, D.D.S.; MASARU
14   OSHITA, M.D.; RYAN DAVIS, M.D.;
     ROBERT JESINGER, M.D.; RN JOHN
15   CARSON; RN JESSICA ZYDEL;
     NORTHBAY HEALTHCARE
16   CORPORATION d/b/a NORTHBAY
     VACAVALLEY HOSPITAL; KIBRIYAA
17   TAAJWAR,

18                     Defendants.

19
            The parties have stipulated, and good cause having been shown it is hereby
20
     ORDERED that Plaintiff shall have until on or before December 7, 2018, to file an Amended
21

22   Complaint in response to the Motion to Dismiss of Defendants El-Nokrashy, Haile, Joseph, Kim,

23   Naidoo, Portugal, and Saukhla (State Defendants).

24   Dated: December 3, 2018
25

26
27

28
                                                    3
